SUPERIOR COURT
OF THE
STATE OF DELAWARE

RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE ClRCLE, suiTE 2

GEORGETOWN, DE 19947

TELEPHONE (302) 856-5264

March 14, 2017

Steven D. Miller

SBI# 00246356

Sussex Correctional Institution
P.O. Box 500

Georgetown, Delaware 19947

RE: State of Delaware v. Steven D. Miller,
Def. ID# 0801008964

DATE SUBMITTED: February 27, 2017
DATE DECIDED: March 14, 2017

Dear Mr. Miller:

Defendant Steven D. Miller (“Defendant”) has filed his second Motion for Postconviction
Relief pursuant to Superior Court Criminal Rule 61 (“Rule 61").l For the reasons expressed below
the motion is summarily dismissed.

On May 9, 2008, Defendant pled guilty to Rape in the Second Degree and Possession of a
Deadly Weapon During the Commission of a Felony (“PDWDCF”). Defendant was sentenced as
follows: for Rape in the Second Degree, twenty-five years at Level Five, suspended after ten years
at Level Five for eight years at Level Three; for PDWDCF, two years at Level Five, suspended after
two years at Level Five, subsequent probation to be concurrent to the first offence. No direct appeal
was filed; therefore, the conviction became final on June 9, 2008. On August 20, 2008, Defendant

filed a Motion for Reduction of Sentence, which was denied. On March 30, 2009, a corrected

 

l The applicable version of Rule 61 is that effective on June 4, 2014, as amended by an order of this Court dated May
29, 20 1 5.

l

Sentencing Order Was issued, which eliminated the language regarding special conditions. On
August 21, 2015, Defendant filed his first Motion for Postconviction Relief. The Superior Court
denied that Motion on October 15, 2015.2 The decision of the Superior Court was affirmed by the
Delaware Supreme Court on February 8, 2016.3

On February 27, 2017, Defendant filed his second Motion for Postconviction Relief.
Defendant claims that: (l) his guilty plea was not entered knowingly, intelligently, and voluntarily
because he was under the influence of psychotropic drugs at the time; (2) he only signed, but did not
fill out or mark the Truth-In-Sentencing Form, contrary to what was represented to the Court; and
(3) the State did not fulfil its obligations under the plea agreement because Defendant was
sentenced under a different statute than expected.

The first step in evaluating a motion under Rule 61 is to determine Whether any of the

procedural bars listed in Rule 61(i) will force the motion to be procedurally barred4 Both Rule

 

2 Re State v. Miller, 2015 WL 6437481, at *1 (Del. Super. Ct. Oct. 15, 2015).
3 Miller v. State, 2016 WL 258603, at *1 (Del. Feb. 8, 2016).
4 Super. Ct. Crim. R. 61(i) provides:

(i) Bars to Relief. (1) T ime limitation. A motion for postconviction relief may not be filed more than one year
after the judgment of conviction is final or, if it asserts a retroactively applicable right that is newly recognized
after the judgment of conviction is final, more than one year after the right is first recognized by the Supreme
Court of Delaware or by the United States Supreme Court.

(2) Successive motions. (i) No second or subsequent motion is permitted under this Rule unless that second or
subsequent motion satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of
this rule. (ii) Under paragraph (2) of subdivision (b) of this Rule, any first motion for relief under this rule and
that first motion's amendments shall be deemed to have set forth all grounds for relief available to the movant.
That a court of any other sovereign has stayed proceedings in that court for purpose of allowing a movant the
opportunity to file a second or subsequent motion under this rule shall not provide a basis to avoid summary
dismissal under this rule unless that second or subsequent motion satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

(3) Procedural default Any ground for relief that was not asserted in the proceedings leading to the judgment
of conviction, as required by the rules of this court, is thereafter barred, unless the movant shows (A) Cause for
relief from the procedural default and (B) Prejudice from violation of the movant's rights.

(4) Former adjudication Any ground for relief that was formerly adjudicated, whether in the proceedings
leading to the judgment of conviction, in an appeal, in a postconviction proceeding, or in a federal habeas
corpus proceeding, is thereafter barred.

61(i)(1) and (2) require this motion to be summarily dismissed. First, a motion for postconviction
relief cannot be filed more than one year after the judgment is final.5 Given that Defendant’s Motion
was filed well over eight years after the conviction was final on June 9, 2008, this Motion is time-
barred. Additionally, any successive motion for postconviction relief is barred by Rule 61(i)(2)

unless the Defendant has:

(i) [pled]...with particularity that new evidence exists that creates a strong inference that the
movant is actually innocent in fact of the acts underlying the charges of Which [he] was
convicted; or

(ii) [pled]...with particularity a claim that a new rule of constitutional law, made retroactive
to cases on collateral review by the United States Supreme Court or the Delaware Supreme
Court, applies to the movant’s case and renders the conviction or death sentence invalid.6
Defendant has failed to make this showing.

For the foregoing reasons, Defendant’s motion is DISMISSED.

IT IS SO ORDERED.

Vei‘y. truly yours,

   
 

cc: Prothonotary’s Office
Adam Gelof, Esq.
Dean C. Johnson, Esq.
Robert Robinson, Esq.

 

(5) Bars inapplicable The bars to relief in paragraphs (1), (2), (3), and (4) of this subdivision shall not apply
either to a claim that the court lacked jurisdiction or to a claim that satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.

5 See Ruie 61(i)(i)
6 see Ruie 61(i)(2); 61(<1)(2)(1), (ii).